Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mathew Hierholzer on 03/08/2021.

The application has been amended as follows: 
In claim 1, line 18, after “ and heteroaryl” delete “ ; and the RL-NR7R8R9 moiety may be in meta or ortho position within the boron-containing ring”
In claims 10 and 13, line 10, after “ and heteroaryl” delete “ ; and the RL-NR7R8R9 moiety may be in meta or ortho position within the boron-containing ring”
In claim 14, line 9, after “ and heteroaryl” delete “ ; and the RL-NR7R8R9 moiety may be in meta or ortho position within the boron-containing ring”
Claims 5-8 are cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The compounds of the instant claims are novel and non-obvious over the prior art because of the structural limitations of the compounds. The closet prior art is US 2013/0189185 which discloses PET/Fluorescence dual modality agents, analogs of organoboran compounds (BODIPY dyes) having fluorophore and a functional group capable of being rapidly and efficiently radiolabeled, but fails to specifically disclose dual mode imaging tracer compounds comprising a fluorescent core with a boron-fluoride element embedded therein as recited in claim 1. Therefore, the compounds disclosed in US 2013/0189185 have different properties than the compounds of the instant claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGADISHWAR RAO SAMALA whose telephone number is (571)272-9927.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.R.S/           Examiner, Art Unit 1618

/Michael G. Hartley/           Supervisory Patent Examiner, Art Unit 1618